CHIEF JUSTICE PETERS
delivered the opinion op the court.
This court must try and dispose of cases upon records as submitted.' If the practice is to be indulged of granting rehearings after a careful examination of records and after delivering opinions on them as presented, because it is afterward discovered that the records were incomplete, the labors of the court, already burdensome beyond measure, will be greatly in*172creased; and it would seem to offer a premium for inattention on the part of the profession in the preparation of their cases. It has been repeatedly held by this court that for a discovery of a diminution of the record after the case had been heard and opinion delivered a rehearing will not be granted.
Petition overruled.